Citation Nr: 0205172	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from February 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO granted 
service connection for post-traumatic stress disorder and 
assigned a 100 percent evaluation, effective February 1, 
1993.  The veteran has appealed only the assignment of an 
effective date of February 1, 1993.

In a May 2000 decision, the Board denied entitlement to an 
effective date earlier than February 1, 1993, for the grant 
of service connection for post-traumatic stress disorder.

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
May 2001, the Secretary filed a motion to vacate the Board 
decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  That same month, the 
veteran's attorney filed an opposition to the Secretary's 
unilateral motion for remand, asserting that the May 2000 
Board decision needed to be remanded for other bases, other 
than those stated in the Secretary's motion.  In November 
2001, the Court ordered that the May 2000 decision be vacated 
and remanded to the Board for readjudication in light of the 
enactment of the VCAA and pursuant to Holliday v. Principi, 
14 Vet. App. 280 (2001).  

The veteran's attorney has submitted argument following the 
Court order.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  In October 1977, the Board denied service connection for 
an acquired psychiatric disorder.  That decision is final.

2.  In June 1982, the Board denied service connection for 
post-traumatic stress neurosis.  That decision is final.

3.  In November 1986, the Board denied reopening the claim 
for service connection for post-traumatic stress disorder.  
That decision is final.

4.  On April 12, 1993, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for post-traumatic stress disorder, but 
denied it on the merits.  That decision is final.

5.  The veteran submitted a statement, wherein he asked for 
service connection for post-traumatic stress disorder, which 
was received at the RO on February 1, 1993.


CONCLUSIONS OF LAW

1.  The October 1977, June 1982, November 1986, and April 12, 
1993 Board decisions, which either denied service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder, or denied reopening the claim for service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder, are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The legal criteria for an effective date prior to 
February 1, 1993, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
The Board is aware that the veteran has argued that not all 
the service medical records have been obtained.  The Board 
will address that argument below in the decision.  

Additionally, in the May 1998 statement of the case, wherein 
the RO granted service connection for post-traumatic stress 
disorder, the RO informed the veteran of its reasons and 
bases for the assignment of the effective date of February 1, 
1993.  In the September 1998 statement of the case, the RO 
explained why an effective date earlier than February 1, 
1993, could not be granted.  The RO also included the 
pertinent regulations that applied to the veteran's claim for 
an earlier effective date.  These determinations were mailed 
to the veteran, and correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, Veterans of Foreign Wars of the United 
States.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Also, although the May 2000 Board decision has been vacated, 
the veteran was notified of the laws and regulations that 
pertained to his claim and the reasons and bases for the 
Board's determinations that an effective date earlier than 
February 1, 1993, was not warranted for the grant of service 
connection for post-traumatic stress disorder.  

Following the November 2001 Court order, the Board provided 
the veteran with a 90-day period to submit additional 
argument and evidence, which letter was issued in March 2002.  
In a March 2002 letter, the veteran's representative stated 
that the veteran did not wish to submit any additional 
evidence or argument at that time.  

Thus, the Board finds that the veteran has been given ample 
notification of what information or evidence would be 
necessary to substantiate his claim and provided with 
opportunities to submit additional argument and evidence.

As to obtaining relevant records, the Board notes that the 
veteran reported having received treatment for post-traumatic 
stress disorder at the VA facility in Tacoma, Washington, 
which records have been obtained and associated with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for post-
traumatic stress disorder that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the Board finds that the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).


II.  Decision

A decision of the Board is final unless the Chairman of the 
Board orders reconsideration or the Board, on its own motion, 
corrects an obvious error in the record.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder is legally impossible.  The reasons follow.

First, the Board is aware that the veteran's representative 
has asserted that VA failed to obtain specifically requested 
service medical records and failed to notify the veteran to 
explain the deficiency in connection with the Board's October 
1977 adjudication of the claim for service connection for a 
psychiatric disorder, and thus, the claim remained pending as 
of that time, citing to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The Board disagrees with the veteran's 
representative's argument.  

In Hayre, the Federal Circuit found that a prior claim had 
remained open because of VA's failure of the duty to assist 
in attempting to obtain service medical records more than one 
time.  See Hayre, supra.  In this case, the RO, obtained the 
veteran's service medical records.  In a November 1975 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
indicated that he had received psychiatric treatment while in 
service in Colorado and Vietnam.  In a December 1975 letter, 
the RO requested that the veteran provide specific dates of 
this treatment so that it could obtain the records.  The 
record reflects that in a statement received in April 1976, 
the veteran indicated the dates of psychiatric treatment.  

In a September 1976 remand, the Board asked that the RO seek 
to obtain the records to which the veteran referred.  That 
same month, the RO sought to obtain psychiatric treatment 
records through the National Personnel Records Center (NPRC).  
The following month, the NPRC submitted some psychiatric 
treatment reports and stated, "Attached is all available 
medical data at this facility."  Attached were treatment 
records, related to psychiatric complaints, dated from April 
1972 to June 1972.  

The facts in this case are distinguishable from those in 
Hayre.  In Hayre, VA had requested service medical records 
and did not receive any records.  There was no further 
attempt by VA to obtain the veteran's service medical 
records.  The Federal Circuit determined that VA had failed 
in its duty to assist.  However, in this case, VA had 
requested the veteran's service medical records, which were 
received at the time the veteran filed his original claim for 
service connection.  VA subsequently submitted a request to 
the NPRC for specific psychiatric treatment reports, which 
records were received and associated with the claims file.  
At that time, VA was informed that this was "all" the 
records that the NPRC had in its possession.  Thus, VA 
fulfilled its duty to assist in obtaining the veteran's 
service medical records.  The Board finds that there is no 
Hayre violation based on the facts in this case, as explained 
above, and thus the claim has not remained open since the 
veteran filed his claim for service connection for a 
psychiatric disorder in 1975.  See Hayre, supra.

There are four prior Board decisions-October 1977, June 
1982, November 1986, and April 12, 1993.  Those decisions are 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Thus, in 
the Board's view, the earliest effective date possible could 
not be prior to April 12, 1993.  

The veteran filed a claim for service connection for post-
traumatic stress disorder, which was received at the RO on 
February 1, 1993.  The Board finds no provision that allows 
for a claim to be pending while an appeal is pending.  
Regardless, the RO has selected February 1, 1993, as the 
effective date for the grant of service connection for post-
traumatic stress disorder, and the Board will not disturb 
that date.  The issue before the Board is whether an 
effective date earlier than February 1, 1993, can be granted.

The Board is aware that in Hazan v. Gober, 10 Vet. App. 511 
(1997), the Court determined that there was a way to pierce 
finality of a prior Board decision.  However, in that case, 
part of the statute that was applicable allowed for an 
effective date one year earlier than the date of claim if it 
was "ascertainable that an increase in disability had 
occurred, if received with one year from such a date."  In 
that case, the date of claim for an increased evaluation fell 
within one year of the Board decision (which denied an 
increased evaluation for a service-connected disability), and 
the Court determined that the Board could consider evidence 
that was dated prior to the Board decision in granting an 
increased evaluation for the service-connected disability, to 
include an effective date earlier than the date of the Board 
decision.  See Hazan, supra.  Thus, an effective date prior 
to the Board decision was not strictly prohibited.  

Nevertheless, the Board finds no basis to grant an effective 
date prior to February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder.  The Board 
concludes that an effective date prior to February 1, 1993, 
is legally impossible.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  Here, the veteran's 
petition to reopen the claim for service connection for post-
traumatic stress disorder was granted based upon his February 
1, 1993, submission, wherein he asked for service connection 
for post-traumatic stress disorder.  The Board finds that the 
RO has granted the earliest effective date possible based 
upon the facts in this case and the law and regulations.

The Board notes that the veteran has not asserted clear and 
unmistakable error in the prior Board decisions, and thus 
those decisions remain final.  Based upon the above reasons, 
an effective date earlier than February 1, 1993, cannot be 
granted.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

